UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

      v.                                                      DECISION AND ORDER
                                                                 14-CR-214S (9)
REGINALD ROYAL, JR.,

                           Defendant.


      On September 25, 2019, Defendant Reginald Royal, Jr., pleaded guilty to Charge

No. 1 in the Amended Petition for Offender Under Supervision issued on August 9, 2019.

(Docket Nos. 999, 1000.) That charge alleged that Defendant violated the condition of

his supervised release that required him to refrain from unlawfully using a controlled

substance.   (Docket No. 956.)      On December 11, 2019, Defendant appeared for

imposition of sentence. (Docket No. 1016.)

      Now pending before this Court is Defendant’s timely motion to correct his sentence

under Rule 35 (a) of the Federal Rules of Criminal Procedure. (Docket No. 1017.) For

the reasons that follow, Defendant’s motion is granted, and the sentence imposed on

December 11, 2019, is corrected and clarified as set forth below.

      At sentencing, Defendant faced a guideline imprisonment range of 6-12 months

and supervised release of Life (less any revocation sentence) for his conviction on Charge

No. 1. This Court was also aware of the undisputed fact that Defendant failed to fulfill

the condition of supervised release imposed on June 10, 2019 by modification, which

required him to reside at a residential reentry center for four months. (Docket No. 913.)




                                            1
        After considering all of the required and relevant sentencing factors, this Court

intended to sentence Defendant to six months’ imprisonment, followed by four months of

supervised release with the condition that he reside at a Residential Reentry Center for

that term, with no further supervised release to follow.              The oral pronouncement of

sentencing reflects this sentence, albeit with some degree of ambiguity:

                Court:          In my judgment you get the bottom end of the
                                Guideline range, which is six months. And
                                there’s still four months that remain on the
                                sentence to the RRC, right?

                Probation:      That’s correct, Judge.

                Court:          So that is part of the sentence as well. So that
                                totals out to eight months. Four months, well
                                six months on the guideline range. You’ve got
                                four in, probably two months to serve on the
                                guideline and four months that remain on the
                                RRC sentence. That will be your sentence. No
                                supervised release to follow. So it’s going to be
                                up to you . . .

                Def. Atty:      So that means, Judge, he’ll serve the six months
                                and then he’ll . . . upon his release, he goes into
                                the halfway house for four, and then it’s done?

                Court:          Yes, then it’s done. 1


        This Court’s minutes from the sentencing proceeding describe the sentence

imposed as follows: “The Court revokes supervised release and sentences the Defendant

to the custody of the BOP for a term of 6 months. Defendant is additionally sentenced

to a term of 4 months in a residential reentry center to follow the imposed term of

imprisonment. No supervised release to follow.” (Docket No. 1016.)


1 This recitation is taken from the audio recording of the December 11, 2019 sentencing proceeding.
                                                   2
       In his motion, Defendant understands his sentence to be “6 months [imprisonment]

with no supervised release to follow,” plus a term of four months in a residential reentry

center. (Affirmation of Frank Passafiume, Docket No. 1017, ¶ 2.) He argues that this

Court erred by treating the residential reentry center portion of the sentence as mandatory

under Chapter 7 of the Guidelines. (Id.) He further contends that the United States

Bureau of Prisons may have difficulty executing the sentence, with the concern being that

it will continue to imprison him beyond six months if a residential reentry center placement

is not readily available. He therefore seeks correction of his sentence to a straight 6-

month term of imprisonment.

       Despite being afforded the opportunity to do so, see Docket No. 1018, the

government did not respond to Defendant’s motion. The assigned probation officer,

however, has submitted a memorandum indicating his understanding of the sentence as

a 10-month custodial sentence. 2 He suggests that the sentence should be corrected to

a 10-month term of imprisonment with the recommendation to the Bureau of Prisons that

the final four months of the sentence be served in a residential reentry center.

       Based on the above, this Court finds that correction and clarification of the

sentence is required to resolve ambiguity.




2 The probation officer’s memorandum was copied to the prosecutor and defense counsel.
                                                 3
      Rule 35 (a) of the Federal Rules of Criminal Procedure provides that “[w]ithin 14

days after sentencing, the court may correct a sentence that resulted from arithmetical,

technical, or other clear error.” This rule “is intended to be very narrow and to extend

only to those cases in which an obvious error or mistake has occurred in the sentence.”

United States v. Abreu-Cabrera, 64 F.3d 67, 72 (2d Cir. 1995). The 14-day requirement

is jurisdictional. See id. at 73. Consequently, a district court cannot amend or correct a

sentence after 14 days from oral imposition under the rule even if the defendant files a

motion to do so within the given time period. See United States v. Razzouk, 11-CR-430

(ARR), 2018 WL 2272713, at *1 (E.D.N.Y. May 17, 2018) (finding lack of jurisdiction to

amend sentence under Rule 35 (a) where more than 14 days elapsed since oral

pronouncement of the sentence); United States v. Oleksowicz, 13-cr-003 (ER), 2017 WL

729724, at *2 (S.D.N.Y. Feb. 24, 2017) (same).

      Here, Defendant has filed a timely motion highlighting an arithmetical error and an

obvious ambiguity that require correction and clarification, and 14 days have not elapsed

since the oral imposition of sentence. First the arithmetical error. In considering the

custodial time together with the intended period of supervised release, this Court

aggregated them to be eight months instead of ten. Although this lapse is immaterial to

the sentence ultimately imposed, the record should nonetheless reflect that the two time

periods under consideration aggregated to 10 months.




                                            4
         The ambiguity that requires clarification relates to the imposition of a 4-month

term of supervised release with the condition that Defendant reside in a residential reentry

center for the entirety of the 4-month term. After this Court confirmed that four months

remained on the previous supervised release condition requiring placement in a

residential reentry center, it stated “[s]o that is part of the sentence as well.” That is, this

Court imposed a new 4-month term of supervised release with a condition requiring

placement in a residential reentry center for the entirety of the term. While this portion

of the sentence could have been articulated more directly, this Court explained that

Defendant would likely serve only two more months in custody because he had already

served four months, which would then be followed by four months in the residential reentry

center, with no further supervised release to follow.         This Court then confirmed its

sentence in response to defense counsel’s query, affirming that “he’ll serve the six months

and then he’ll . . . upon his release, he goes into the halfway house for four, and then it’s

done[.]” Thus, the imposed sentence included a 4-month term of supervised release to

be served in a residential reentry center.

       Contrary to Defendant’s argument, this Court did not treat the supervised release

portion of the sentence as mandatory. Rather, it found it a necessary component to a

fair, just, and reasonable sentence. Defendant’s sentence is therefore corrected under

Rule 35 (a) to make clear that it is a sentence of six months’ custody and four months’

supervised release with conditions to include that Defendant must reside at a residential

reentry center for the entirety of the 4-month term and obey all rules and regulations.




                                               5
       IT HEREBY IS ORDERED, that Defendants’ Motion to Correct Sentence (Docket

No. 1017) is GRANTED.

       FURTHER, that the United States Probation Office is directed to submit for this

Court’s signature a judgment reflecting the imposition of a sentence of six months’

custody and four months’ supervised release with conditions to include that Defendant

must reside at a residential reentry center for the entirety of the 4-month term and obey

all rules and regulations.

       SO ORDERED.

Dated: December 20, 2019
       Buffalo, New York
                                                           s/William M. Skretny
                                                         WILLIAM M. SKRETNY
                                                        United States District Judge




                                           6
